The unanimous affirmance by the Appellate Division of the judgment entered on the decision of the referee seems to me correct. The referee has found as a fact that the defendant did not attempt to purchase this steel but, as a pledgee, advanced the sum of $2,800 in excess of the amount then due and payable under the contract between the parties. The appellant accepts "* * * as fully warranted all of the salient facts found by the referee." It is true that the Personal Property Law (Cons. Laws, ch. 41), section 65, where conditional sales contracts are not filed, holds them void as to purchasers or creditors without notice, but this statute does not attempt to change the terms or character of the title which a pledgee acquires. His rights depend upon the terms of the agreement *Page 118 
which he has made, and in this case it was merely a pledge. Nor can there be an estoppel of wider application than justified by the amount advanced as a pledge. Up to the amount of the pledge this defendant has been reimbursed. Beyond that he has no right to recover.
It is next said that even if the steel of the plaintiff has been used by the appellant and incorporated in the building, the plaintiff may not recover the value of this steel over and above the amount of the pledge because this is an action brought for the chattels or their value, and that this value must be fixed as of the time of trial. At that time the referee found that the steel was an integral part of the real property, could not be removed without the destruction of the building, and hence had no value. At the same time the referee found the value of similar steel and gave judgment for that amount less the amount of the pledge. If the appellant has wrongfully used the steel of the plaintiff in the building, he cannot be heard to complain that he was assessed the value of the steel. Furthermore, the referee found the value of the steel at the time of the conversion, which value continued up to and through the trial. It is said that the plaintiff's action is in replevin, and hence damages for detention may not be recovered. The complaint is very comprehensive in its statement of the facts, and the pleadings fully set forth the true situation. Hence no one could have been misled as to the issues which were being tried. Furthermore, the plaintiff, having set forth his facts, should be entitled to whatever relief these facts entitle him. In addition, if there was error, we are directed to disregard it if no substantial right of any party is affected thereby.
The judgment of the Appellate Division affirming the judgment entered on the decision of the referee should be affirmed.
LEHMAN, O'BRIEN, HUBBS and LOUGHRAN, JJ., concur with CRANE, Ch. J.; FINCH, J., dissents in opinion in which RIPPEY, J., concurs.
Judgments reversed, etc. (See 279 N.Y. 789.) *Page 119